IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,155


EX PARTE GARY LYNN ROBINSON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
IN CAUSE NUMBER 14,710-96 IN THE 402ND JUDICIAL DISTRICT COURT
WOOD COUNTY



 Per curiam.

O P I N I O N 



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc. art. 11.07, § 3, et seq.  Applicant was convicted
of the felony offense of aggravated assault, and punishment was assessed at confinement for
twenty years.  No direct appeal was taken.
	Applicant contends, inter alia, that he was denied his right to appeal.  The trial court
entered findings of fact and conclusions of law indicating that the Applicant filed a request
for appointed counsel to pursue an appeal in a timely manner, but that request was
improperly denied as untimely filed.  Because the Applicant was improperly deprived of his
opportunity to pursue an appeal, the Applicant is entitled to an out-of-time appeal.  
	Habeas corpus relief is granted.  Applicant is granted an out-of-time appeal from his
conviction in cause number 14,710-96 from the 402nd District Court of Wood County.  The
proper remedy in a case such as this is to return Applicant to the point at which he can give
notice of appeal.  For purposes of the Texas Rules of Appellate Procedure, all time limits
shall be calculated as if the conviction had been entered on the day that the mandate of this
Court issues.  We hold that Applicant, should he desire to prosecute an appeal, must take
affirmative steps to see that notice of appeal is given within thirty days after the mandate of
this Court has issued.
	Applicant's remaining claims are dismissed.  See Ex parte Torres, 943 S.W.2d 469 
(Tex. Crim. App. 1997).
DO NOT PUBLISH
DELIVERED: April 27, 2005